PER CURIAM:
Angela Goodwater appeals the district court’s order accepting the magistrate judge’s recommendation to affirm the *339Commissioner’s termination of disability insurance benefits and supplemental security income. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have thoroughly reviewed the parties’ briefs, administrative record, and the materials submitted in the joint appendix, and find no reversible error. Accordingly, we affirm. See Goodwater v. Astrue, No. 0:05-cv-03480-JFA (D.S.C. Mar. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.